                                                    Entered on Docket
                                                    September 09, 2021
                                                    EDWARD J. EMMONS, CLERK
                                                    U.S. BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA
 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
                                                 The following constitutes the order of the Court.
     FINESTONE HAYES LLP
 3                                               Signed: September 9, 2021
     456 Montgomery Street, Floor 20
     San Francisco, CA 94104
 4   Tel.: (415) 616-0466
     Fax: (415) 398-2820
 5   Email: sfinestone@fhlawllp.com
     Email: jhayes@fhlawllp.com
 6   Email: rwitthans@fhlawllp.com                  ______________________________________________
                                                    Stephen L. Johnson
 7                                                  U.S. Bankruptcy Judge
     Attorneys for Debtor,
     Evander Frank Kane
 8

 9                           UNITED STATES BANKRUPTCY COURT

10                         NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN JOSE DIVISION

12    In re                                             Case No. 21-50028-SLJ
                                                        Chapter 7
13    EVANDER FRANK KANE,
                                                        ORDER APPROVING THIRD
14                                                      STIPULATION TO EXTEND TIME TO
      Debtor.
                                                        ASSUME OR REJECT CONTRACT
15

16

17            The Debtor, Evander Kane (“Kane”), Fred Hjelmeset in his capacity as the Chapter 7
18   Trustee (the “Trustee”) and the San Jose Sharks, LLC (the “SJS”) having entered into a Third
19   Stipulation to Extend Time to Assume or Reject Contract (the “Stipulation”) and good cause
20   appearing;
21   IT IS ORDERED that:
22            1.     The Stipulation is approved.
23            2.     The deadline to assume or reject the Contract (as defined in the Stipulation) is
24   extended to and including December 7, 2021.
25            3.     This order is not a determination that the Contract is an executory contract
26   governed by Bankruptcy Code Section 365, nor that an assumption of the Contract is required
27   under the Bankruptcy Code for Kane and SJS to continue to comply with the Contract.
28
     ORDER TO EXTEND TIME                                                                               1

 Case: 21-50028       Doc# 219      Filed: 09/09/21     Entered: 09/09/21 09:41:11        Page 1 of 3
 1          4.      This order is without prejudice to some or all of the parties further extending the

 2   time to assume or reject the Contract.

 3                                        ** END OF ORDER **

 4   Approved as to form:

 5   RINCON LAW LLP

 6
     /s/ Gregg S. Kleiner
 7   Gregg S. Kleiner
     Attorneys for Fred Hjelmeset
 8

 9   FOLEY & LARDNER LLP

10
     /s/ Michael J. Small
11   Michael J. Small
     Lewis Zirogiannis
12   Attorneys for San Jose Sharks, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     ORDER TO EXTEND TIME                                                                                 2

 Case: 21-50028       Doc# 219      Filed: 09/09/21    Entered: 09/09/21 09:41:11        Page 2 of 3
 1   Court Service List:
 2   ECF Participants Only
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     ORDER TO EXTEND TIME                                                                   3

 Case: 21-50028     Doc# 219   Filed: 09/09/21   Entered: 09/09/21 09:41:11   Page 3 of 3
